449



      OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                        AUSTIN




manorable W. 0. heed Ohairman
Appropriations Oomdl*u
Ifou8oof Rspree6nbatlre8
Amtin, Tawaei




                                       X94&, in -Mob you
                                        OS Emwe Bill Run-         4
                                         8umuulaed u
follow@:
                                                                         450




Bonombl.   w. 0. Red,   ps$Q 2




          :i.otion3 pr0~ld60 th.t the building ue6 ie6 *hall
be ~$~poeltcd In the Dopoeitory Brrnk of the inetltutlon in a
lp.olal aooount d.soribfng th. purpose for whl*h th. Se. wao
ao1l.ot.d and the obJaot8 Sor whlah it io to be .ppll.d.

                                                  bo ooll6ot.d
          SootIon I+ pr.rId.8 that ouoh Se. rrhal.1
at the tlm th. regular rev&W-ation    feea c.rooolleotod and
by the eam6 oftlol6lo ooll~otln$ the rQgl.trotlon fear.

           i3eoOlo,n5 prool660 8hat atu44nto taking lam than
hlv.    oredit hour6 oi work .hall pay only 6 imotl.nel &m't
of th   if.6 t1X.d IOIP thos. mtudents taking tWelV. OT BOIQ
OMdit hOUT0 end dLQC+ prO~f660 fOT th6 gf4pQXlt Of 6 1QOOQr
i.. b7 atudento In th e8uem.r l~orlon.
           s.otlon 6    proribws   tht   the   gor.mlng   body of laoh
or the named institut%ono    lr authorio.4 to ¶.OQUQ, 0611 USI do-
,Sl~tern.(totiabte rev6nw   boodo to mture       serially or 6therwIo6
in not sxoe~dlng thirty ye.ro from tholr &to, to bear lnter.ot
at not .xoe.dding four per 06nt per anDum and to 4oataln proti-
llona for mymmt    to b. betatnln.4 by 6.h boardo,  It 16 fur-
thcr provided thet ouoh batrd lo *authorldm¶ to plodgo 611 or
aof portlsn or th. ptoo66d0 of ths buflaing    UIO f60 8utharlaod
la i?Qotlcm L of this A.$, ml leld bond0 slag b. additionally
l06urQabyu     pl.dg.orth.    netrsr6m6.   imath buililiawoand
t.ollltlsoto b. oonatmot.4,      .oqttlr.dor ingrovod with bh.
pr006odo at suoh bond8 and frm     0th.~ bollding or fQOIliti.0
hetitoforeor h.r.after oonotruabdor aoqu1r.d." 6u.h bmrdo
are rsq'uimd to fir th. upomt of owh fees, wlthla the 8axImua
r a teo f $ 5.00p er cremuter, lo that tho proo66d8 will be ruffl-
616nt to pay the lntoroot and prim1 al ou acid bon&o an4 to
provlbe a r.aoon&bl* re66ne.      when eho bondo are 86cur6tl in
whole or In part by a pl.d.@QW~bho net r~v~nueo from bulMlngo
tw faollltl.8, owh board met fix, x~ntal. and ohm&es for the bulld-
lag8 antI ffaoilitlu wboar net   rovenuaa are thus glod&oa a? rat68
oufriolent to pay the Pralntenasm md opsration expense 05 8u.h
bPildirys#  and ieoilitt66 rrb to produoe net r4v4nu60 wh10$, to-
@ether with th. building ~66 i60 autbariced in B6otj.S 1, dll
be aufrloleatto pry the latarcot and prlnolpal oi 8Boh tmnd.
as they say aooru6 and metur6.
ganombla   W. 0. Reed, Peg. 3




           Seotion 7 provides that the boards o? th. naxed ln-
gtitutlon~ &all not be permitted to contraot bondab indQbte&-
ne~g la exoeea of eighty per e.nt of th6 amount whioh can be
~rart1s.dwith the rerenuao from said building ~66 tee e+otlaoted
& the time O? the authorization Of auoh l'QVWIU6 bOnd0.     Any
QXLQQOO revenuee aooruing irom said ise, above the amount ne3rmaLLy
~qulr.d for the orderly retirement o? said bondc, #hall b6 held
80 rurplua  in the speolal bon4 aooouPt as a ~oontlngent fund ior
\ilQwh.n nsoessary in the 4rsat o? a reduction or income from
a deorQas6 o? enrollm6nt.
          Saotlon 8 protl4.s that bondr 1e.u.d under th. pm-
rlsien. O? this i.ot shall b. eligible inVtwtment,s ?Or the PQX'&WinQnt
Sohool Pun4 o? Toxao.

           Seetlon   9       thet the bon60 must be appzwvrd br
                         provibba
the i0torn.y Ocneral and rsgleterwl in tho o??lo. o? the Oomptawllar
of Pub110 Auoounto.  Aster the bon&o me 60 apprared an6 re Sst;e&,
it Lo prorid. that they shall be held to be valid an3 bln(LL        -
@ion8    the8 the o~rti?ioat8 o? oppnr*al o? the Attorney Q6n6tlil
ar a 4&   ortiiried oopy thereat shall be admitted an6 reoelved
in QVldQnOS, and that th. OtiJ dQi8n8. whloh Oan be O?fQrQd OgalnSt
the Talidity Of Buoh bonds shall be rOXg6~  OX fcaud.


           Beotlon 10 lo the exergenoy   olausa.

           The prorlolono o? Hmaro Bill tie.349 oummarix~d above,
 6x6 tar; llmlla tor the pra~l.lono oi Artlele 16030, Y.rnon*o
 Annotated Cl~ll Statute.,    whloh was held to bs aonetitutlonal by
 this d.patii!mtin Opinion Xo. 0-169b. A oopr o? thlO o~lnlon lo
 lttaohad hereto ?or your fnfommtlon.       EOUBO Bill $0. 319 go.0
hither than Artlola 2603.. Ln that fIou66Bill Ho. 349 luthrir.8
 tE6 l66uanoQ or bonds Zer the paale     of l3tXQQt6,the pG#ubBos oi
 land, and other oapital' lmprorsmento,while krtlola 26030, pro-
 rid.8 for ths laeuanoe of bon&6 only ?Or the oonstruetfon O?
 buildingm o? tarioum kinda, but WQ do not believe that this dir-
 ?6rmoe le important ln doterminiog the oonstitutlonality of
 buro Bill 80. 349.       Both oot8 pmria6 ror the oolleotlon O?
 i-r an& charges for the U8. of the builfingo, uhSah rQOD an&
 Ch&rger mey be pl.d~Qd to th. payment O? the bonds.

          We bQliQvQ that ~OU6. Bill &a. 349, liti AXtd.010 26030,
ir Valid, and that lto r&Ildlty is o6tab11oh.d by th. deolaion or
     Eonorablo 3. 0. Reed, pago b



     *ho supreme   Court or Texaa in the aaae of Texas National Guard
     mry      Board v. Mocraw, 132 Tax. 613, 126 8. W. (24) 627. see
     dmo Lawer Colorado Silver Authority v. I&Craw, 125 Tex. 268,
     8) s. W. (2df 6~29; Braem River eonsorvatlon and Haolamation
     pistriet v. &4&rnw, 126 Tex.~506, 91 8. W. (2d) 665; Ohorokee
     f$ounty v. Odom, 118 Tex. 288, 15 8. 1. (24) 538.

                                             Very truly   youra
           OVEllMAY 5, 1941              ATTOHBFP OENERAL or TlmA8


                                                      f?ti
       ATTORNEY GENERAL
                                                      "-z8~
     JmiIE!P
?'



,1